Citation Nr: 1030788	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  07-16 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than January 29, 
2006, for the grant of a total disability rating based on 
individual unemployability due to service-connected disabilities 
(TDIU rating).  

2.  Entitlement to an effective date earlier than January 29, 
2006, for the grant of dependent's educational assistance (DEA) 
under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from August 1982 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of May 
2006, which granted a TDIU rating, as well as basic eligibility 
for dependents' educational assistance, both effective January 
29, 2006.


FINDINGS OF FACT

1.  A TDIU claim submitted in June 2001 was withdrawn by the 
Veteran in December 2001.  

2.  From August 2001 through January 2006, the Veteran was 
engaged in substantially gainful employment.  

3.  An informal claim for a TDIU rating contained in a VA 
examination report of March 2003 was implicitly denied by the RO 
in a December 2002 rating decision.

4.  The next claim for a TDIU rating was received in January 
2006.

5.  It is not factually ascertainable that the veteran became 
unemployable, due to service-connected disabilities, during the 
year preceding the January 2006 claim.

6.  A permanent total disability rating, due to service-connected 
disabilities, is not warranted prior to January 29, 2006.    




CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 29, 
2006, for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 
5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 3.341, 3.400, 
4.16, 4.18. (2009). 

2.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 35, 
Title 38, United States Code were not met prior to January 29, 
2006.  38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. §§ 
3.807, 21.3021 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)), imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In a letter dated in February 
2006, prior to the initial adjudication of the TDIU claim, the RO 
advised the claimant of the information necessary to substantiate 
the claim for a TDIU rating, and of his and VA's respective 
obligations for obtaining specified different types of evidence.  
The Veteran was provided information regarding ratings and 
effective dates March 2006.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran appealed the effective date of the grant of the TDIU 
rating.  The Federal Circuit held that 38 U.S.C. § 5103(a) does 
not require VA to provide notice of the information and evidence 
necessary to substantiate a claim upon receipt of a notice of 
disagreement with the effective date assigned by a RO for a 
compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  In this regard, once a decision has been made 
awarding service connection, a disability rating, and an 
effective date, § 5103(a) notice has served its purpose, as the 
claim has already been substantiated.  See Sutton v. Nicholson, 
20 Vet. App. 419 (2006)  Thus, the duty to notify is satisfied.

With respect to the duty to assist, the Veteran's service 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Identified VA and private treatment records have 
been obtained, and appropriate VA examinations obtained.  Lay 
statements and statements from the Veteran's employer have been 
obtained as well.  He has not identified any medical or other 
evidence which has not been obtained.  

With respect to the DEA issue, the disposition of that issue 
rests upon the outcome of the first issue; if that issue is 
denied, the case rests on the interpretation and application of 
the relevant law.  The Veterans Claims Assistance Act of 2000 
does not affect matters on appeal when the issue is limited to 
statutory interpretation.  See Mason v. Principi, 16 Vet. App. 
129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding 
that VCAA notice was not required where evidence could not 
establish entitlement to the benefit claimed).  There is no 
possibility that any additional notice or development would aid 
the appellant in substantiating his claim.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); see Dela Cruz.  Thus, any deficiency of notice 
or of the duty to assist constitutes merely harmless error.  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Earlier effective date-TDIU rating

In a May 2006 rating decision, the RO granted a TDIU rating 
effective January 29, 2006.  The Veteran contends, in essence, 
that he lost a job due to his migraines, and that he has severe 
sleep apnea as well; he states that both of these conditions have 
been present for at least 15 years.  In addition, he states that 
he developed anxiety attacks, and he indicates he was told, by 
his last employer, that he should quit or he would be fired.  He 
feels, therefore, that an earlier effective date for the grant of 
a TDIU rating is warranted.  

The effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the application is 
received within one year from such date; otherwise, the effective 
date will be the date of VA receipt of the claim for increase, or 
date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. 
App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); 
VAOPGCPREC 12-98.  The effective date rules for increased 
compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. 
App. 449 (2000).  

As a threshold matter, a claim must be filed in order for any 
type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) 
(West 2002); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  
An intent to apply for benefits is an essential element of any 
claim, whether formal or informal.  Criswell v. Nicholson, 20 
Vet. App. 501 (2006).  A claim or an application is "a formal or 
informal communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet.App. 32 
(1998); Lalonde v. West, 12 Vet.App. 378 (1999).  

Review of the file discloses that the Veteran underwent elective 
surgery during service to correct a congenital overbite.  He was 
discharged from service active in 1985, and service connection 
was granted for residuals of osteotomy, with loss of part of 
ramus and loss of temporomandibular articulation, with a 30 
percent rating assigned, effective in February 1998.  In an 
October 1999 rating decision, he was granted service connection 
for a deformity of the left small finger, evaluated 
noncompensably disabling.  In an October 2000 rating decision, 
service connection for myofascial pain dysfunction syndrome was 
granted as secondary to the osteotomy residuals, with a 10 
percent rating assigned effective in May 1999.  His combined 
rating was 40 percent at that time.  

In December 2000, the Veteran filed a claim for service 
connection for migraines, secondary to osteotomy residuals, which 
was granted by the RO in April 2001.  The RO assigned a 30 
percent rating for the condition, effective in December 2000.

In June 2001, the Veteran filed a claim for a TDIU rating.  At 
the same time, he disagreed with the 30 percent rating and the 
effective date assigned for migraines in the April 2001 rating 
decision.  He stated that he had last worked full time in 1999.  
He said he was self-employed, and also worked for a professional 
janitorial service.  The owner of the janitorial service company 
wrote that the Veteran had missed a lot of work due to migraine 
headaches, resulting in loss of more than half of his income with 
that company.  In December 2001, however, prior to a rating 
decision, he submitted a written statement withdrawing his claim 
for a TDIU rating, stating that he was currently working at a 
VAMC.  Because he withdrew that claim, the effective date cannot 
be based on that claim, but must be based on a new claim filed 
after that date.  

In the December 2001 withdrawal of the TDIU claim, the Veteran 
also said that he wished to continue his appeal as to the other 
issues, which concerned the rating and effective date of the 
grant of service connection for migraines, and the RO scheduled 
an examination.  The VA examination for migraines, in March 2002, 
was conducted without benefit of the claims file or other 
records.  The Veteran said that he had had to call in sick due to 
migraine headaches approximately nine times in the last six 
months, which, in the Veteran's opinion, made him unemployable.  
The diagnosis was chronic migraine headaches, one to two per 
week, unchanged in the last six months, but more within the last 
two years.  The examiner commented that the Veteran reported that 
severe headaches, which occurred one or twice a month, lasted 8 
to 10 hours and made making him unemployable.  The examiner 
concluded that currently, he had been taking only abortive 
treatment for his migraines, and had not been on any preventive 
medications or any other modalities for treatment, and was having 
1 to 2 prostrating migraines per month; therefore, he was not 
considered unemployable due to his current migraine condition.  

Any communication or action indicating an intent to apply for VA 
benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a).  Once service connection has been established, receipt 
of specified types of medical evidence, including VA examination 
reports, will be accepted as an informal claim for increased 
benefits.  38 C.F.R. § 3.157.  Once a veteran:  (1) submits 
evidence of a medical disability; (2) makes a claim for the 
highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) that an 
informal claim "identify the benefit sought" has been satisfied 
and VA must consider whether the veteran is entitled to a TDIU 
rating.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 
VAOPGCPREC 12-2001 (July 6, 2001).  

Accordingly, the March 2002 VA examination report must be 
considered as an informal claim for a TDIU.  The effective date 
will generally date back to the date of an earlier claim if that 
claim was still pending on the date of the award.  See Williams 
v. Peake, 521 F.3d 1348, 1351 (Fed.Cir.2008).  Therefore, whether 
that informal claim was still pending at the time of the May 2006 
grant of a TDIU rating must be addressed.

Following the examination, in a December 2002 rating decision, 
the evaluation for migraines was increased to 50 percent, 
effective in December 2000, for a combined rating of 70 percent.  
The rating decision did not separately address a TDIU issue.  At 
that time, a statement of the case was also furnished, which 
addressed the increased rating and earlier effective date issues 
related to the migraines, but the Veteran did not perfect the 
appeal with the submission of a substantive appeal; accordingly, 
the December 2002 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.202 (2009).  

Although the December 2002 rating decision did not explicitly 
address the TDIU issue, in certain circumstances, "a claim for 
benefits will be deemed to have been denied, and thus finally 
adjudicated, even if the [VA] did not expressly address that 
claim in its decision."  Adams v. Shinseki, 568 F.3d 956, 961 
(Fed.Cir.2009).  This "implicit denial" rule will result in the 
termination of the pending status of a formal or informal claim.  
Munro v. Shinseki, No. 09-7110 (Fed. Cir. Aug. 6, 2010).  

For an "implicit denial" of an unadjudicated claim, the issue 
must be closely related to the adjudicated issue.  See Deshotel 
v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  In this case, the 
adjudicated claim was for an increased rating for migraines, and 
the Veteran's statements that he was unemployable referred to 
symptoms of that disability.  When evidence of unemployability is 
submitted in the course of a claim for a higher rating for one or 
more service-connected disabilities, and the evidence of 
unemployability pertains to the service-connected disability or 
disabilities at issue, a claim for TDIU will be considered part 
and parcel of the increased rating claim(s).  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue of a TDIU 
rating cannot be considered less than closely related to the 
increased rating issue then pending.

For application of the implicit denial rule, the rating decision 
notice provided to the Veteran must provide "sufficient 
information for a reasonable claimant to know that he would not 
be awarded benefits for his asserted disability."  Munro, slip 
op. at 5 (quoting Adams, 568 F.3d at 963).  In this case, the 
December 2002 rating decision informed the Veteran that his 
rating for migraines was increased to 50 percent, which was 
reflective of severe economic inadaptability.  He was informed 
that entitlement to an extraschedular evaluation was considered, 
but that the evidence did not present such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009).  
Reference was made, in the rating decision, to evidence 
pertaining to the Veteran's employment impairments.  The Board 
finds that this was sufficient to inform the Veteran that he 
would not be awarded a TDIU rating.  In this regard, the Court 
has held that the standard of marked interference with employment 
required for an extraschedular evaluation is less than the 
standard for a TDIU rating.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

Moreover, in any event, at this time, as discussed below, the 
Veteran was engaged in substantially gainful employment at this 
time, and, therefore, not eligible for a TDIU rating.  See 
38 C.F.R. § 4.16(a); see Faust v. West, 13 Vet. App. 342 (2000).  

In a January 2004 rating decision, service connection was granted 
for sleep apnea, secondary to the osteotomy residuals, with a 50 
percent rating assigned, effective in February 2003, for a 
combined rating of 90 percent.  In an August 2005 rating 
decision, service connection for conversion disorder with 
depressive and anxiety features, secondary to migraine headaches, 
was granted, with a 30 percent rating assigned effective in March 
2004; the combined rating remained 90 percent.  No mention of the 
Veteran being unemployable was made in connection with these 
claims, and he remained gainfully employed.  

The Veteran next filed a claim for a TDIU rating in January 2006.  
He stated that he had last worked full-time on January 20, 2006, 
and that he had become too disabled to work on January 20, 2006.  
He stated that his disability had affected his full-time 
employment from January 2002 to the present.  He said he had 
earned the most money in 1999, when he had earned $32,000 as a 
public service officer.  He said he had been a mail clerk at a 
VAMC from August 2001 to January 2006.  He said he had lost 360 
hours from illness, and his highest gross earnings per month had 
been $2,300.  He said he had earned $28,000 over the past 12 
months.  He said he had completed 2 years of college.  

In connection with his claim, two employment information forms 
were received from the Veteran's recent employer, signed by two 
separate individuals purporting to be the Veteran's supervisor, 
one dated in March 2006 and one in April 2006.  Both of these 
report that the Veteran was employed at the VAMC from August 26, 
2001, to January 31, 2006, on a full-time basis, as a mail clerk, 
with income over the preceding 12 months of approximately 
$28,000.  Both forms show that he received a disability 
retirement.  One form states that he lost 65 days during the 
previous 12 months, due to disability; the other form did not 
specify any time lost to disability.  

VA must consider all the evidence of record to determine when an 
ascertainable increase occurred in the rated disability. See 
Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. 
West, 12 Vet. App. 442 (1999).  The evidence of record does not 
indicate that the veteran became unemployable during the year 
prior to the claim.  For one thing, the medical evidence does not 
demonstrate unemployability.  For example, on a VA examination in 
June 2005, he was diagnosed as having conversion disorder with 
features of depression and anxiety, with a global assessment of 
functioning (GAF) of 65, which reflects some mild symptoms, or 
some difficulty in social, occupational, or school functioning 
but is generally functioning pretty well, and has some meaningful 
interpersonal relationships.  See Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (DSM-IV).  Indeed, despite 
multiple complaints of migraines and daytime somnolence, 
including at work, it is not clear that all of the time 
reportedly lost from work was due to service-connected 
disabilities.  For instance, in August 2005, the Veteran 
underwent elective, inpatient liposuction of the abdomen, flanks, 
and thighs.  The amount of time lost from work due to that 
procedure is unknown, although a 2-week post-operative follow-up 
note reported that he was "doing well at home," indicating he 
had not returned to work.  (Because, as discussed below, the 
Board finds that he was substantially gainfully employed at this 
time, it is not necessary to verify the details concerning any 
absences from work.)  The pre-operative work-up described him as 
a "healthy" male.  

Moreover, he was employed throughout that year, and earned 
$28,000, substantially in excess of the $10,160, established by 
the U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person in 2005.  He was not employed in 
a protected environment such as a family business or sheltered 
workshop, nor were there any other circumstances indicating that 
this employment, which he had held since August 2001, was 
marginal.  Instead, his situation is exemplified by the following 
provision:  "A Veteran may be considered as unemployable upon 
termination of employment which was provided on account of 
disability, or in which special consideration was given on 
account of the same, when it is satisfactorily shown that he or 
she is unable to secure further employment."  38 C.F.R. § 4.18 
(2009) (emphasis added).  Thus, the fact that there may have been 
special considerations given prior to the termination of his 
employment, such as any which led to his disability retirement, 
does not render his employment marginal.  Accordingly, the Board 
finds that the Veteran was engaged in substantially gainful 
employment throughout the year preceding his claim; indeed, 
throughout the period of his VA employment from 2001 to 2006.  As 
a consequence, a TDIU rating is not warranted prior to January 
29, 2006.  38 C.F.R. § 4.16(a); see Faust v. West, 13 Vet. App. 
342 (2000).  

In reaching this determination, the Board is mindful that all 
reasonable doubt is to be resolved in the Veteran's favor.  
However, the preponderance of the evidence is against the claim, 
and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

III.  Earlier effective date-DEA

VA law provides that DEA benefits under Chapter 35, Title 38, 
United States Code, may be paid to dependents of a veteran who 
meets certain basic eligibility requirements.  As pertinent to 
this appeal, basic eligibility for DEA exists if the veteran has 
a permanent, total service-connected disability.  38 U.S.C.A. §§ 
3500, 3501; 38 C.F.R. § 3.807(a), 21.3021.  A total disability 
may be assigned where the veteran's service-connected 
disabilities are rated 100 percent disabling under the rating 
schedule, or if the veteran is unemployable due to service-
connected disabilities.  38 C.F.R. §§ 3.340, 3.341  (2009).  
Permanence of total disability will be taken to exist when such 
impairment is reasonably certain to continue throughout the life 
of the disabled person.  38 C.F.R. § 3.340(b).  In this case, as 
discussed above, the Veteran was not entitled to a total 
disability rating prior to the January 29, 2006, effective date 
assigned by the RO.  By awarding entitlement to DEA effective the 
same effective date as the grant of the TDIU rating, the RO found 
that he was permanently and totally disabled as of that date.  
Since a total disability rating is not warranted prior to that 
date, he cannot be assigned a permanent, total disability rating 
prior to that date.  There is no legal basis on which the 
appellant's claim can be granted.  As the law and not the 
evidence is dispositive in this case, the claim must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  



ORDER

Entitlement to an effective date earlier than January 29, 2006, 
for the award of TDIU is denied.

Entitlement to an effective date earlier than January 29, 2006, 
for DEA is denied.  




____________________________________________
KRISTI BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


